Exhibit 10.4(c)
EXECUTION VERSION
CYAN PARTNERS, LP
399 PARK AVENUE, 39TH FLOOR
NEW YORK, NY 10022
October 21, 2010
Endeavour International Corporation
1001 Fannin, Suite 1600
Houston, Texas 77002

Attention:   Mr. J. Michael Kirksey
Executive Vice President and
Chief Financial Officer

Endeavour Energy UK Limited
c/o Endeavour International Corporation
1001 Fannin, Suite 1600
Houston, Texas 77002

Attention:   Mr. J. Michael Kirksey
Executive Vice President and
Chief Financial Officer

CONFIDENTIAL

Re:   Incremental Fee Letter

Ladies and Gentlemen:
          Reference is made to:
          (i) that certain Credit Agreement, dated as of August 16, 2010 (as
amended, restated, supplemented and/or modified from time to time, the “Credit
Agreement”), among Endeavour International Corporation (“Holdings”), Endeavour
Energy UK Limited (the “Borrower”), the lenders party thereto and Cyan Partners,
LP (“Cyan”), as administrative agent (in such capacity, the “Administrative
Agent”); and
          (ii) that certain Incremental Term Loan Commitment and Amendment
Agreement, dated on or about the date hereof (the “Incremental Amendment
Agreement”), among Holdings, the Borrower, the incremental lenders party thereto
and the Administrative Agent pursuant to which certain affiliates of Cyan have
agreed to provide Incremental Term Loans as set forth therein.
          This fee letter (the “Incremental Fee Letter”) will supplement the
Incremental Amendment Agreement by setting forth arrangements for services
rendered by Cyan in connection with the Incremental Amendment Agreement.

 



--------------------------------------------------------------------------------



 



          Capitalized terms used in this Incremental Fee Letter but not defined
herein shall have the respective meanings set forth in the Credit Agreement.
          You agree to pay to Cyan a fee in the amount of $500,000, which fee
shall be earned by, and payable to, Cyan on the Agreement Effective Date (as
defined in the Incremental Amendment Agreement).
          Payment of the foregoing fee (i) will not be subject to counterclaim
or set-off for, or be otherwise affected by, any claim or dispute relating to
any other matter, (ii) will not be refundable (such fees being in addition to
and not creditable against any other fees, including, without limitation, fees
payable to Cyan and/or any of its affiliates pursuant to any other agreements or
for acting in any other capacities) and (iii) will be made to Cyan in
immediately available funds in accordance with the following wiring
instructions: ABA# 221172610, account number 1255234583, for the account of Cyan
Partners, LP. In addition, the foregoing fees shall be retained and/or
distributed by Cyan, in such manner as it determines in its sole discretion.
          You agree that (without Cyan’s prior written consent) no lender or any
other agent (other than Cyan) under the Credit Agreement or the Incremental
Amendment Agreement will receive any compensation of any kind for its
participation in the Incremental Amendment Agreement except as expressly
provided herein.
          You fully understand that (i) this Incremental Fee Letter does not
constitute a commitment on the part of, or engagement of, Cyan to provide,
arrange, place, underwrite and/or participate in any Incremental Term Loans and
that Cyan is not under any obligation, as a result of this Incremental Fee
Letter, to provide or offer to provide any such commitment or engagement and
(ii) Cyan cannot make any commitments on behalf of any of its affiliates.
          In addition, you hereby agree that all reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees and expenses of
counsel and consultants) of Cyan (including in its capacity as Administrative
Agent under the Credit Agreement) arising in connection with underwriting,
negotiating documentation and closing of the transactions contemplated by the
Incremental Amendment Agreement shall be for your account (and that you shall
upon request from Cyan reimburse it for all such fees and expenses or pay same
directly all in accordance with Section 11.01 of the Credit Agreement). You
further agree that Section 11.01(a)(iii) of the Credit Agreement shall apply to
any liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements arising in connection with
this Incremental Fee Letter, the Incremental Amendment Agreement or any
Incremental Term Loans made pursuant thereto) and that the provisions of such
section are hereby incorporated into this Incremental Fee Letter by reference.
          This Incremental Fee Letter may not be amended or modified, or any
provision hereof waived, except by an instrument in writing signed by you and
Cyan. This Incremental Fee Letter may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Incremental Fee Letter by facsimile transmission or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Incremental Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. This Incremental Fee Letter
is intended to be solely for the benefit of the parties hereto and

-2-



--------------------------------------------------------------------------------



 



Cyan’s permitted assigns and is not intended to confer any benefits upon, or
create any rights in favor of, any person or entity other than the parties
hereto and may not be relied upon by any person or entity other than you and
Cyan and its permitted assigns. This Incremental Fee Letter is not intended to
create a fiduciary relationship among the parties hereto. This Incremental Fee
Letter sets forth the entire agreement between the parties hereto in respect of
the matters set forth herein, and supersedes all prior communications, written
or oral, with respect to matters herein.
          EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
CONTEMPLATED BY THIS INCREMENTAL FEE LETTER. EACH OF THE PARTIES HERETO HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE
COURTS LOCATED IN THE COUNTY OF NEW YORK IN CONNECTION WITH ANY DISPUTE RELATED
TO THIS INCREMENTAL FEE LETTER OR ANY MATTERS CONTEMPLATED HEREBY.

-3-



--------------------------------------------------------------------------------



 



          You and Cyan agree that this Incremental Fee Letter is for
confidential use only and that neither its existence nor the terms hereof will
be disclosed to any person other than your and Cyan’s officers, directors,
employees, accountants, attorneys and other advisors in connection with the
transactions contemplated by the Incremental Amendment Agreement, the Credit
Agreement, and this Incremental Fee Letter and on a confidential basis (except
that, notwithstanding the foregoing, (a) you may make such public disclosures
as, and to the extent, you are required by law to make or in order to comply
with any order, regulation or ruling applicable to you and (b) Cyan may make
such disclosures as are contemplated in Section 11.16 of the Credit Agreement).
Each party’s obligations hereunder with respect to confidentiality shall survive
the termination of this Incremental Fee Letter.

            Very truly yours,

CYAN PARTNERS, LP
      By:   /s/ Jonathan Tunis         Name:   Jonathan Tunis        Title:  
Authorized Signatory     



-4-



--------------------------------------------------------------------------------



 



          Accepted and Agreed to this

21st day of October, 2010:

ENDEAVOUR INTERNATIONAL CORPORATION
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and
Chief Financial Officer        ENDEAVOUR ENERGY UK LIMITED
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and
Chief Financial Officer       

-5-